--------------------------------------------------------------------------------

Exhibit 10.36
 
INDEMNIFICATION AGREEMENT




INDEMNIFICATION AGREEMENT (this “Agreement”), made and executed as of
_________________, by and between Rosetta Resources Inc., a Delaware corporation
(the ”Company”), and __________________________, an individual resident of the
State of Texas (the “Indemnitee”).
 
WHEREAS, the Company is aware that, in order to induce highly competent persons
to serve the Company as directors or officers or in other capacities, the
Company must provide such persons with adequate protection through insurance and
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the Company;
 
WHEREAS, the Company recognizes that the increasing difficulty in obtaining
directors' and officers' liability insurance, the increasing cost of such
insurance and the general reductions in coverage of such insurance have made
attracting and retaining such persons more difficult;
 
WHEREAS, the Company recognizes the substantial increase in corporate litigation
in general, subjecting directors and officers to expensive litigation risks at
the same time as the availability and coverage of liability insurance has been
severely limited;
 
WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company's stockholders that the Company act to assure such
persons that there will be increased certainty of such protection in the future;
 
WHEREAS, it is reasonable, prudent and necessary for the Company to
contractually obligate itself to indemnify such persons to the fullest extent
permitted by applicable law so that they will continue to serve the Company free
from undue concern that they will not be so indemnified; and
 
WHEREAS, the Indemnitee is willing to serve, continue to serve and take on
additional service for or on behalf of the Company or any of its direct or
indirect wholly-owned subsidiaries on the condition that he/she be so
indemnified.
 
NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Indemnitee do hereby agree as follows:
 
1.         DEFINITIONS.  For purposes of this Agreement:
 
(a)           “Change in Control” shall mean:
 
(i)            a “change in control” of the Company of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A for a proxy
statement filed under Section 14(a) of the Securities Exchange Act of 1934, as
amended (the “Act”), as in effect on the date of this Agreement;
 

--------------------------------------------------------------------------------


 
(ii)           a “person” (as that term is used in 14(d)(2) of the Act) becomes
the beneficial owner (as defined in Rule 13d-3 under the Act) directly or
indirectly of securities representing 30% or more of the combined voting power
for election of directors of the then outstanding securities of the Company;
 
(iii)           the individuals who at the beginning of any period of two
consecutive years or less (starting on or after the date of this Agreement)
constitute the Company's Board of Directors cease for any reason during such
period to constitute at least a majority of the Company's Board of Directors,
unless the election or nomination for election of each new member of the Board
of Directors was approved in advance by vote of a majority of the members of
such Board of Directors then still in office who were members of such Board of
Directors at the beginning of such period;
 
(iv)           the stockholders of the Company approve any reorganization,
merger, consolidation or share exchange as a result of which the common stock of
the Company shall be changed, converted or exchanged into or for securities of
another organization or any dissolution or liquidation of the Company or any
sale or the disposition of 50% or more of the assets or business of the Company;
or
 
(v)           the stockholders of the Company approve any reorganization,
merger, consolidation or share exchange with another corporation unless (1) the
persons who were the beneficial owners of the outstanding shares of the common
stock of the Company immediately before the consummation of such transaction
beneficially own more than 60% of the outstanding shares of the common stock of
the successor or survivor corporation in such transaction immediately following
the consummation of such transaction and (2) the number of shares of the common
stock of such successor or survivor corporation beneficially owned by the
persons described in Section 1(a)(v)(1) immediately following the consummation
of such transaction is beneficially owned by each such person in substantially
the same proportion that each such person had beneficially owned shares of the
Company common stock immediately before the consummation of such transaction,
provided (3) the percentage described in Section 1(a)(v)(1) of the beneficially
owned shares of the successor or survivor corporation and the number described
in Section 1(a)(v)(2) of the beneficially owned shares of the successor or
survivor corporation shall be determined exclusively by reference to the shares
of the successor or survivor corporation which result from the beneficial
ownership of shares of common stock of the Company by the persons described in
Section 1(a)(v)(1) immediately before the consummation of such transaction.
 
(b)           “Disinterested Director” shall mean a director of the Company who
is not or was not a party to the action, suit, investigation or proceeding in
respect of which indemnification is being sought by the Indemnitee.
 

--------------------------------------------------------------------------------


 
(c)           “Expenses” shall include all attorneys' fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating or being or preparing to be a witness in any threatened, pending
or completed action, suit or proceeding, whether civil, criminal, administrative
or investigative in nature.
 
(d)           “Independent Counsel” shall mean a law firm or a member of a law
firm that neither is presently nor in the past five years has been retained to
represent (i) the Company or the Indemnitee in any matter material to either
such party or (ii) any other party to the action, suit, investigation or
proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or the Indemnitee
in an action to determine the Indemnitee's right to indemnification under this
Agreement.
 
2.         SERVICE BY THE INDEMNITEE.  The Indemnitee agrees to serve as a
director or officer of the Company and will discharge his/her duties and
responsibilities to the best of his/her ability so long as the Indemnitee is
duly elected or qualified in accordance with the provisions of the Certificate
of Incorporation, as amended (the “Certificate”), and the Bylaws, as amended
(the “Bylaws”), of the Company and the General Corporation Law of the State of
Delaware, as amended (the “DGCL”), or until his/her earlier death, retirement,
resignation or removal. The Indemnitee may at any time and for any reason resign
from such position (subject to any other obligation, whether contractual or
imposed by operation of law), in which event this Agreement shall continue in
full force and effect after such resignation. Nothing in this Agreement shall
confer upon the Indemnitee the right to continue in the employ of the Company or
as a director of the Company, or affect the right of the Company to terminate,
in the Company's sole discretion (with or without cause) and at any time, the
Indemnitee's employment or position as a director, in each case, subject to any
contractual rights of the Indemnitee created or existing otherwise than under
this Agreement.
 
3.         INDEMNIFICATION.  The Company shall indemnify the Indemnitee and
advance Expenses to the Indemnitee as provided in this Agreement to the fullest
extent permitted by the Certificate, the Bylaws in effect as of the date hereof
and the DGCL or other applicable law in effect on the date hereof and to any
greater extent that the DGCL or applicable law may in the future from time to
time permit. Without diminishing the scope of the indemnification provided by
this Section 3, the rights of indemnification of the Indemnitee provided
hereunder shall include, but shall not be limited to, those rights hereinafter
set forth, except that no indemnification shall be paid to the Indemnitee:
 
(a)           on account of any action, suit or proceeding in which judgment is
rendered against the Indemnitee for disgorgement of profits made from the
purchase or sale by the Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) of the Act or similar provisions of any federal,
state or local statutory law;
 

--------------------------------------------------------------------------------


 
(b)           on account of conduct of the Indemnitee which is finally adjudged
by a court of competent jurisdiction to have been knowingly fraudulent or to
constitute willful misconduct;
 
(c)           in any circumstance where such indemnification is expressly
prohibited by applicable law;
 
(d)           with respect to liability for which payment is actually made to
the Indemnitee under a valid and collectible insurance policy or under a valid
and enforceable indemnity clause, Bylaw or agreement (other than this
Agreement), except in respect of any liability in excess of payment under such
insurance, clause, Bylaw or agreement;
 
(e)           if a final decision by a court having jurisdiction in the matter
shall determine that such indemnification is not lawful (and, in this respect,
both the Company and the Indemnitee have been advised that it is the position of
the Securities and Exchange Commission that indemnification for liabilities
arising under the federal securities laws is against public policy and is,
therefore, unenforceable, and that claims for indemnification should be
submitted to the appropriate court for adjudication); or
 
(f)           in connection with any action, suit or proceeding by the
Indemnitee against the Company or any of its direct or indirect wholly-owned
subsidiaries or the directors, officers, employees or other Indemnitees of the
Company or any of its direct or indirect wholly-owned subsidiaries, (i) unless
such indemnification is expressly required to be made by law, (ii) unless the
action, suit or proceeding was previously authorized by a majority of the Board
of Directors of the Company, (iii) unless such indemnification is provided by
the Company, in its sole discretion, pursuant to the powers vested in the
Company under applicable law or (iv) except as provided in Sections 12, 14 and
18 hereof.
 
4.         ACTIONS OR PROCEEDINGS OTHER THAN AN ACTION BY OR IN THE RIGHT OF THE
COMPANY.  The Indemnitee shall be entitled to the indemnification rights
provided in this Section 4 if the Indemnitee was or is a party or is threatened
to be a party to any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative in nature,
other than an action by or in the right of the Company, by reason of the fact
that the Indemnitee is or was a director, officer, employee, agent or fiduciary
of the Company, or any of its direct or indirect wholly-owned subsidiaries, or
is or was serving at the request of the Company, or any of its direct or
indirect wholly-owned subsidiaries, as a director, officer, employee, agent or
fiduciary of any other entity, including, but not limited to, another
corporation, partnership, limited liability company, employee benefit plan,
joint venture, trust or other enterprise, or by reason of any act or omission by
him/her in such capacity. Pursuant to this Section 4, the Indemnitee shall be
indemnified against all Expenses, judgments, penalties (including excise and
similar taxes), fines, liabilities and amounts paid in settlement which were
actually and reasonably incurred by the Indemnitee or on Indemnitee's behalf in
connection with such action, suit or proceeding (including, but not limited to,
the investigation, defense or appeal thereof), if the Indemnitee acted in good
faith and in a manner the Indemnitee reasonably believed to be in or not opposed
to the best interests of the Company, and, with respect to any criminal action
or proceeding, had no reasonable cause to believe his/her conduct was unlawful.
 

--------------------------------------------------------------------------------


 
5.         ACTIONS BY OR IN THE RIGHT OF THE COMPANY.  The Indemnitee shall be
entitled to the indemnification rights provided in this Section 5 if the
Indemnitee was or is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding brought by or in the
right of the Company to procure a judgment in its favor by reason of the fact
that the Indemnitee is or was a director, officer, employee, agent or fiduciary
of the Company, or any of its direct or indirect wholly-owned subsidiaries, or
is or was serving at the request of the Company, or any of its direct or
indirect wholly-owned subsidiaries, as a director, officer, employee, agent or
fiduciary of another entity, including, but not limited to, another corporation,
partnership, limited liability company, employee benefit plan, joint venture,
trust or other enterprise, or by reason of any act or omission by him/her in any
such capacity. Pursuant to this Section 5, the Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by him/her in connection
with the defense or settlement of such action, suit or proceeding (including,
but not limited to the investigation, defense or appeal thereof), if the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company; provided,
however, that no such indemnification shall be made in respect of any claim,
issue or matter as to which the Indemnitee shall have been adjudged to be liable
to the Company, unless and only to the extent that the Court of Chancery of the
State of Delaware or the court in which such action, suit or proceeding was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, the Indemnitee is
fairly and reasonably entitled to indemnity for such Expenses which such court
shall deem proper.
 
6.         GOOD FAITH DEFINITION.  For purposes of this Agreement, the
Indemnitee shall be deemed to have acted in good faith and in a manner the
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, or, with respect to any criminal action or proceeding, to have had
no reasonable cause to believe the Indemnitee's conduct was unlawful, if such
action was based on any of the following: (a) the records or books of the
account of the Company or other enterprise, including financial statements; (b)
information supplied to the Indemnitee by the officers of the Company or other
enterprise in the course of his/her duties; (c) the advice of legal counsel for
the Company or other enterprise; or (d) information or records given in reports
made to the Company or other enterprise by an independent certified public
accountant or by an appraiser or other expert selected with reasonable care by
the Company or other enterprise.  The provisions of this Section 6 shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
Indemnitee may be deemed to have met the applicable standard of conduct set
forth in this Agreement.
 
7.         INDEMNIFICATION FOR EXPENSES OF SUCCESSFUL PARTY. Notwithstanding the
other provisions of this Agreement, to the extent that the Indemnitee has served
on behalf of the Company, or any of its direct or indirect wholly-owned
subsidiaries, as a witness or other participant in any class action or
proceeding, or has been successful, on the merits or otherwise, in defense of
any action, suit or proceeding referred to in Sections 4 and 5 hereof, or in
defense of any claim, issue or matter therein, including, but not limited to,
the dismissal of any action without prejudice, the Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by the
Indemnitee in connection therewith.
 
8.         PARTIAL INDEMNIFICATION.  If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses, judgments, fines and amounts paid in settlement
actually and reasonably incurred by the Indemnitee in connection with the
investigation, defense, appeal or settlement of such suit, action, investigation
or proceeding described in Sections 4 and 5 hereof, but is not entitled to
indemnification for the total amount thereof, the Company shall nevertheless
indemnify the Indemnitee for the portion of such Expenses, judgments, penalties,
fines and amounts paid in settlement actually and reasonably incurred by the
Indemnitee to which the Indemnitee is entitled.  For purposes of this Section 8
and without limitation, the termination of any claim, issue, or matter in such a
proceeding described herein (a) by dismissal, summary judgment, judgment on the
pleading, or final judgment, with or without prejudice, or (b) by agreement
without payment or assumption or admission of liability by Indemnitee, shall be
deemed to be a successful determination or result as to such claim, issue or
matter.
 

--------------------------------------------------------------------------------


 
9.         PROCEDURE FOR DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION.
 
(a)           To obtain indemnification under this Agreement, the Indemnitee
shall submit to the Company a written request, including documentation and
information which is reasonably available to the Indemnitee and is reasonably
necessary to determine whether and to what extent the Indemnitee is entitled to
indemnification.  The Secretary of the Company shall, promptly upon receipt of a
request for indemnification, advise the Board of Directors in writing that the
Indemnitee has requested indemnification. Any Expenses incurred by the
Indemnitee in connection with the Indemnitee's request for indemnification
hereunder shall be borne by the Company. The Company hereby indemnifies and
agrees to hold the Indemnitee harmless for any Expenses incurred by the
Indemnitee under the immediately preceding sentence irrespective of the outcome
of the determination of the Indemnitee's entitlement to indemnification.
 
(b)           Upon written request by the Indemnitee for indemnification
pursuant to Sections 4 and 5 hereof, the entitlement of the Indemnitee to
indemnification pursuant to the terms of this Agreement shall be determined by
the following person or persons, who shall be empowered to make such
determination: (i) if a Change in Control shall have occurred, by Independent
Counsel (unless the Indemnitee shall request in writing that such determination
be made by the Board of Directors (or a committee thereof) in the manner
provided for in clause (b)(ii) of this Section 9) in a written opinion to the
Board of Directors, a copy of which shall be delivered to the Indemnitee; (ii)
if a Change in Control shall not have occurred, (A) by the Board of Directors of
the Company, by a majority vote of a quorum consisting of Disinterested
Directors, or (B) if a quorum consisting of Disinterested Directors is not
obtainable, or if a majority vote of a quorum consisting of Disinterested
Directors so directs, by Independent Counsel in a written opinion to the Board
of Directors, a copy of which shall be delivered to the Indemnitee. The
Independent Counsel shall be selected by the Board of Directors and approved by
the Indemnitee. Upon failure of the Board of Directors to so select, or upon
failure of the Indemnitee to so approve, the Independent Counsel shall be
selected by the Chancellor of the State of Delaware or such other person as the
Chancellor shall designate to make such selection. Such determination of
entitlement to indemnification shall be made not later than 45 days after
receipt by the Company of a written request for indemnification.  If the person
making such determination shall determine that the Indemnitee is entitled to
indemnification as to part (but not all) of the application for indemnification,
such person shall reasonably prorate such part of indemnification among such
claims, issues or matters. If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within 10 days after such
determination.
 

--------------------------------------------------------------------------------


 
(c)           Indemnitee shall be entitled to indemnification hereunder without
a separate determination by or on behalf of the Company, with respect to any
proceeding and/or any claim, issue, or matter with respect thereto: (i) which is
resolved by agreement without any payment or assumption or admission of
liability by Indemnitee; or (ii) as to which a final decision on the merits has
been made by the court or other body with jurisdiction over that proceeding, in
which Indemnitee was not determined to be liable with respect to such claim,
issue, or matter asserted against Indemnitee in the proceeding, or (iii) as to
which a court or arbitrator determines upon application that, despite such a
determination of liability on the part of Indemnitee, but in view of all the
circumstances of the proceeding and of Indemnitee’s conduct with respect
thereto, Indemnitee is fairly and reasonably entitled to indemnification for
such judgments, penalties, fines, amounts paid in settlement, and Expenses as
such court or arbitrator shall deem proper; provided, however, such decision
shall have been rendered in or with respect to the proceeding for which
Indemnitee seeks indemnification under this Agreement.


10.       PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.
 
(a)           In making a determination with respect to entitlement to
indemnification, the Indemnitee shall be presumed to be entitled to
indemnification hereunder and the Company shall have the burden of proof in the
making of any determination contrary to such presumption.  Neither the failure
of the Board of Directors (or such other person or persons empowered to make the
determination of whether the Indemnitee is entitled to indemnification) to have
made a determination prior to the commencement of any action pursuant to this
Agreement that indemnification is proper in the circumstances because Indemnitee
has met the applicable standard of conduct, nor any determination thereby that
Indemnitee has not met such applicable standard of conduct, shall be a defense
or admissible as evidence in any action for any purpose or create a presumption
that Indemnitee has not acted in good faith or met any other applicable standard
of conduct.
 
(b)           If the Board of Directors, or such other person or persons
empowered pursuant to Section 9 to make the determination of whether the
Indemnitee is entitled to indemnification, shall have failed to make a
determination as to entitlement to indemnification within 45 days after receipt
by the Company of such request, the requisite determination of entitlement to
indemnification shall be deemed to have been made and the Indemnitee shall be
absolutely entitled to such indemnification, absent actual and material fraud in
the request for indemnification or a prohibition of indemnification under
applicable law.  The termination of any action, suit, investigation or
proceeding described in Sections 4 or 5 hereof by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself: (i) create a presumption that the Indemnitee did not act in good faith
and in a manner which he/she reasonably believed to be in or not opposed to the
best interests of the Company, or, with respect to any criminal action or
proceeding, that the Indemnitee has reasonable cause to believe that the
Indemnitee's conduct was unlawful; or (ii) otherwise adversely affect the rights
of the Indemnitee to indemnification, except as may be provided herein.
 

--------------------------------------------------------------------------------


 
11.       ADVANCEMENT OF EXPENSES.  Subject to applicable law, all reasonable
Expenses actually incurred by the Indemnitee in connection with any threatened
or pending action, suit or proceeding shall be paid by the Company in advance of
the final disposition of such action, suit or proceeding, if so requested by the
Indemnitee, within 20 days after the receipt by the Company of a statement or
statements from the Indemnitee requesting such advance or advances. The
Indemnitee may submit such statements from time to time. The Indemnitee's
entitlement to such Expenses shall include those incurred in connection with any
proceeding by the Indemnitee seeking an adjudication or award in arbitration
pursuant to this Agreement. Such statement or statements shall reasonably
evidence the Expenses incurred by the Indemnitee in connection therewith and
shall include or be accompanied by a written affirmation by the Indemnitee of
the Indemnitee's good faith belief that the Indemnitee has met the standard of
conduct necessary for indemnification under this Agreement and an undertaking by
or on behalf of the Indemnitee to repay such amount if it is ultimately
determined that the Indemnitee is not entitled to be indemnified against such
Expenses by the Company pursuant to this Agreement or otherwise. Each written
undertaking to pay amounts advanced must be an unlimited general obligation but
need not be secured, and shall be accepted without reference to financial
ability to make repayment.
 
12.       REMEDIES OF THE INDEMNITEE IN CASES OF DETERMINATION NOT TO INDEMNIFY
OR TO ADVANCE EXPENSES.  In the event that a determination is made that the
Indemnitee is not entitled to indemnification hereunder or if the payment has
not been timely made following a determination of entitlement to indemnification
pursuant to Sections 9 and 10, or if Expenses are not advanced pursuant to
Section 11, the Indemnitee shall be entitled to a final adjudication in an
appropriate court of the State of Delaware or any other court of competent
jurisdiction of the Indemnitee's entitlement to such indemnification or
advance.  Alternatively, the Indemnitee may, at the Indemnitee's option, seek an
award in arbitration to be conducted by a single arbitrator chosen by the
Indemnitee and approved by the Company, which approval shall not be unreasonably
withheld or delayed. If the Indemnitee and the Company do not agree upon an
arbitrator within 30 days following notice to the Company by the Indemnitee that
it seeks an award in arbitration, the arbitrator will be chosen pursuant to the
rules of the American Arbitration Association (the “AAA”). The arbitration will
be conducted pursuant to the rules of the AAA and an award shall be made within
60 days following the filing of the demand for arbitration. The arbitration
shall be held in Houston, Texas.  The Company shall not oppose the Indemnitee's
right to seek any such adjudication or award in arbitration or any other claim.
Such judicial proceeding or arbitration shall be made de novo, and the
Indemnitee shall not be prejudiced by reason of a determination (if so made)
that the Indemnitee is not entitled to indemnification. If a determination is
made or deemed to have been made pursuant to the terms of Section 9 or Section
10 hereof that the Indemnitee is entitled to indemnification, the Company shall
be bound by such determination and shall be precluded from asserting that such
determination has not been made or that the procedure by which such
determination was made is not valid, binding and enforceable. The Company
further agrees to stipulate in any such court or before any such arbitrator that
the Company is bound by all the provisions of this Agreement and is precluded
from making any assertions to the contrary. If the court or arbitrator shall
determine that the Indemnitee is entitled to any indemnification hereunder, the
Company shall pay all reasonable Expenses actually incurred by the Indemnitee in
connection with such adjudication or award in arbitration (including, but not
limited to, any appellate proceedings).
 

--------------------------------------------------------------------------------


 
13.       NOTIFICATION AND DEFENSE OF CLAIM.  Promptly after receipt by the
Indemnitee of notice of the commencement of any action, suit or proceeding, the
Indemnitee will, if a claim in respect thereof is to be made against the Company
under this Agreement, notify the Company in writing of the commencement thereof.
The omission by the Indemnitee to so notify the Company will not relieve the
Company from any liability that it may have to the Indemnitee under this
Agreement or otherwise, except to the extent that the Company may suffer
material prejudice by reason of such failure. Notwithstanding any other
provision of this Agreement, with respect to any such action, suit or proceeding
as to which the Indemnitee gives notice to the Company of the commencement
thereof:
 
(a)           The Company will be entitled to participate therein at its own
expense.
 
(b)           Except as otherwise provided in this Section 13(b), to the extent
that it may wish, the Company, jointly with any other indemnifying party
similarly notified, shall be entitled to assume the defense thereof with counsel
reasonably satisfactory to the Indemnitee. After notice from the Company to the
Indemnitee of its election to so assume the defense thereof, Company shall not
be liable to the Indemnitee under this Agreement for any legal or other Expenses
subsequently incurred by the Indemnitee in connection with the defense thereof
other than reasonable costs of investigation or as otherwise provided below. The
Indemnitee shall have the right to employ the Indemnitee's own counsel in such
action, suit or proceeding, but the fees and Expenses of such counsel incurred
after notice from the Company of its assumption of the defense thereof shall be
at the expense of the Indemnitee unless (i) the employment of counsel by the
Indemnitee has been authorized by the Company, (ii) the Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and the Indemnitee in the conduct of the defense of such action and such
determination by the Indemnitee shall be supported by an opinion of counsel,
which opinion shall be reasonably acceptable to the Company, or (iii) the
Company shall not in fact have employed counsel to assume the defense of the
action, in each of which cases the fees and Expenses of counsel shall be at the
expense of the Company. The Company shall not be entitled to assume the defense
of any action, suit or proceeding brought by or on behalf of the Company or as
to which the Indemnitee shall have reached the conclusion provided for in clause
(ii) above.
 
(c)           The Company shall not be liable to indemnify the Indemnitee under
this Agreement for any amounts paid in settlement of any action, suit or
proceeding affected without its written consent, which consent shall not be
unreasonably withheld. The Company shall not be required to obtain the consent
of the Indemnitee to settle any action, suit or proceeding which the Company has
undertaken to defend if the Company assumes full and sole responsibility for
such settlement and such settlement grants the Indemnitee a complete and
unqualified release in respect of any potential liability.  The Company shall
have no obligation to indemnify Indemnitee under this Agreement with regard to
any judicial award issued in a proceeding, or any related Expenses of
Indemnitee, if the Company was not given a reasonable and timely opportunity, at
its expense, to participate in the defense of such proceeding, except to the
extent the Company was not materially prejudiced thereby.
 

--------------------------------------------------------------------------------


 
(d)           If, at the time of the receipt of a notice of a claim pursuant to
this Section 13, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies.
 
The Company shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of the policies.
 
14.       OTHER RIGHT TO INDEMNIFICATION.  The indemnification and advancement
of Expenses provided by this Agreement are cumulative, and not exclusive, and
are in addition to any other rights to which the Indemnitee may now or in the
future be entitled under any provision of the Bylaws or Certificate of the
Company, the Certificate or Bylaws or other governing documents of any direct or
indirect wholly-owned subsidiary of the Company, any vote of the stockholders or
Disinterested Directors, any provision of law or otherwise. Except as required
by applicable law, the Company shall not adopt any amendment to its Bylaws or
Certificate the effect of which would be to deny, diminish or encumber the
Indemnitee's right to indemnification under this Agreement.
 
15.       DIRECTOR AND OFFICER LIABILITY INSURANCE.  The Company shall, from
time to time, make the good faith determination whether or not it is practicable
for the Company to obtain and maintain a policy or policies of insurance with
reputable insurance companies providing the officers and directors of the
Company, and any direct or indirect wholly-owned subsidiary of the Company, with
coverage for losses from wrongful acts, or to ensure the Company's performance
of its indemnification obligations under this Agreement. Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage. Notwithstanding the
foregoing, the Company shall have no obligation to obtain or maintain such
insurance if the Company determines in good faith that such insurance is not
necessary or is not reasonably available, if the premium costs for such
insurance are disproportionate to the amount of coverage provided, if the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit or if the Indemnitee is covered by similar insurance
maintained by a direct or indirect wholly-owned subsidiary of the
Company.  However, the Company's decision whether or not to adopt and maintain
such insurance shall not affect in any way its obligations to indemnify its
officers and directors under this Agreement or otherwise. In all policies of
director and officer liability insurance, the Indemnitee shall be named as an
insured in such a manner as to provide the Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the Company's
directors, if the Indemnitee is a director; or of the Company's officers, if the
Indemnitee is not a director of the Company, but is an officer. The Company
agrees that the provisions of this Agreement shall remain in effect regardless
of whether liability or other insurance coverage is at any time obtained or
retained by the Company; except that any payments made to, or on behalf of, the
Indemnitee under an insurance policy shall reduce the obligations of the Company
hereunder.
 

--------------------------------------------------------------------------------


 
16.       SPOUSAL INDEMNIFICATION.  The Company will indemnify the Indemnitee's
spouse to whom the Indemnitee is legally married at any time the Indemnitee is
covered under the indemnification provided in this Agreement (even if the
Indemnitee did not remain married to him or her during the entire period of
coverage) against any pending or threatened action, suit, proceeding or
investigation for the same period, to the same extent and subject to the same
standards, limitations, obligations and conditions under which the Indemnitee is
provided indemnification herein, if the Indemnitee's spouse (or former spouse)
becomes involved in a pending or threatened action, suit, proceeding or
investigation solely by reason of his or her status as the Indemnitee's spouse,
including, without limitation, any pending or threatened action, suit,
proceeding or investigation that seeks damages recoverable from marital
community property, jointly-owned property or property purported to have been
transferred from the Indemnitee to his/her spouse (or former spouse). The
Indemnitee's spouse or former spouse also may be entitled to advancement of
Expenses to the same extent that the Indemnitee is entitled to advancement of
Expenses herein. The Company may maintain insurance to cover its obligation
hereunder with respect to the Indemnitee's spouse (or former spouse) or set
aside assets in a trust or escrow funds for that purpose.
 
17.       INTENT.  This Agreement is intended to be broader than any statutory
indemnification rights applicable in the State of Delaware and shall be in
addition to any other rights the Indemnitee may have under the Company's
Certificate, Bylaws, applicable law or otherwise. To the extent that a change in
applicable law (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the
Company's Certificate, Bylaws, applicable law or this Agreement, it is the
intent of the parties that the Indemnitee enjoy by this Agreement the greater
benefits so afforded by such change.
 
18.       ATTORNEY'S FEES AND OTHER EXPENSES TO ENFORCE AGREEMENT.  In the event
that the Indemnitee is subject to or intervenes in any proceeding in which the
validity or enforceability of this Agreement is at issue or seeks an
adjudication or award in arbitration to enforce the Indemnitee's rights under,
or to recover damages for breach of, this Agreement the Indemnitee, if he/she
prevails in whole or in part in such action, shall be entitled to recover from
the Company and shall be indemnified by the Company against any actual expenses
for attorneys' fees and disbursements reasonably incurred by the Indemnitee.
 
19.       SUBROGATION.  In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall execute all documents required and
shall do all acts that may be necessary to secure such rights and to enable the
Company effectively to bring suit to enforce such rights.
 
20.       EFFECTIVE DATE.  The provisions of this Agreement shall cover claims,
actions, suits or proceedings whether now pending or hereafter commenced and
shall be retroactive to cover acts or omissions or alleged acts or omissions
which heretofore have taken place. The Company shall be liable under this
Agreement, pursuant to Sections 4 and 5 hereof, for all acts of the Indemnitee
while serving as a director and/or officer, notwithstanding the termination of
the Indemnitee's service, if such act was performed or omitted to be performed
during the term of the Indemnitee's service to the Company.
 

--------------------------------------------------------------------------------


 
21.       GROSS UP FOR TAXES.  In the event any payment of indemnity to an
Indemnitee under this Agreement shall be deemed to be income for federal, state
or local income tax purposes, then the Company shall pay to the Indemnitee, in
addition to any amount for indemnification provided for herein, an amount equal
to the amount of taxes for which such Indemnitee shall become liable (without
offset for any deductions which such Indemnitee may have not related to the
indemnification amount), promptly upon receipt from such Indemnitee of a copy of
such Indemnitee’s tax return, which shall be maintained in strictest confidence
by the Company.
 
22.       DURATION OF AGREEMENT.  This Agreement shall continue until and
terminate upon the later of: (a) ten years after the Indemnitee has ceased to
occupy any of the positions or have any relationships described in Sections 4
and 5 of this Agreement and (b) the final termination of all pending or
threatened actions, suits, proceedings or investigations to which the Indemnitee
may be subject by reason of the fact that he/she is or was a director, officer,
employee, agent or fiduciary of the Company, or any direct or indirect
wholly-owned subsidiary of the Company, or is or was serving at the request of
the Company as a director, officer, employee, agent or fiduciary of any other
entity, including, but not limited to, another corporation, partnership, limited
liability company, employee benefit plan, joint venture, trust or other
enterprise, or by reason of any act or omission by the Indemnitee in any such
capacity. The indemnification provided under this Agreement shall continue as to
the Indemnitee even though he/she may have ceased to be a director or officer of
the Company, or any direct or indirect wholly-owned subsidiary of the Company.
This Agreement shall be binding upon the Company and its successors and assigns,
including, without limitation, any corporation or other entity which may have
acquired all or substantially all of the Company's assets or business or into
which the Company may be consolidated or merged, and shall inure to the benefit
of the Indemnitee and his/her spouse, successors, assigns, heirs, devisees,
executors, administrators or other legal representations. The Company shall
require any successor or assignee (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company, by written agreement in form and substance
reasonably satisfactory to the Company and the Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession or
assignment had taken place.  No legal action shall be brought and no claim or
cause of action shall be asserted by or on behalf of the Company against
Indemnitee or any Indemnified Party based upon or arising out of a right of the
Company or any obligation of Indemnitee under this Agreement, after the later of
one (1) year following (i) the date of termination of Indemnitee’s service to
the Company as a director or officer, or (ii) with respect to a particular
proceeding in connection with which Indemnitee requests indemnification or
advancement of Expenses hereunder, the final termination of such proceeding, and
any such claim or cause of action of the Company shall be extinguished and
deemed released unless asserted by filing a legal action within such time.
 
23.       DISCLOSURE OF PAYMENTS.  Except as expressly required by any federal
securities laws or other federal or state law, neither party hereto shall
disclose any payments under this Agreement unless prior approval of the other
party is obtained.
 

--------------------------------------------------------------------------------


 
24.       CONTRIBUTION.  To the fullest extent permissible under applicable law,
if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement, and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving rise to such proceeding,
and/or (ii) the relative fault of the Company (and its directors, officers,
employees, and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).
 
25.       SEVERABILITY.  If any provision or provisions of this Agreement shall
be held invalid, illegal or unenforceable for any reason whatsoever, (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, but not limited to, all portions of any sections of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and (b) to
the fullest extent possible, the provisions of this Agreement (including, but
not limited to, all portions of any paragraph of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifest by the provision held invalid, illegal or
unenforceable.
 
26.       COUNTERPARTS.  This Agreement may be executed by one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same agreement. Only one
such counterpart signed by the party against whom enforceability is sought shall
be required to be produced to evidence the existence of this Agreement.
 
27.       CAPTIONS.  The captions and headings used in this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
 
28.       ENTIRE AGREEMENT, MODIFICATION AND WAIVER.  This Agreement constitutes
the entire agreement and understanding of the parties hereto regarding the
subject matter hereof, and no supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver. No supplement, modification or
amendment to this Agreement shall limit or restrict any right of the Indemnitee
under this Agreement in respect of any act or omission of the Indemnitee prior
to the effective date of such supplement, modification or amendment unless
expressly provided therein.
 

--------------------------------------------------------------------------------


 
29.       NOTICES.  All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given if (a)
delivered by hand with receipt acknowledged by the party to whom said notice or
other communication shall have been directed, (b) mailed by certified or
registered mail, return receipt requested with postage prepaid, on the date
shown on the return receipt or (c) delivered by facsimile transmission on the
date shown on the facsimile machine report:
 
(i)
If to the Indemnitee to:
 
 
   
 
   
 
             
(ii)
If to the Company to:
       
Rosetta Resources Inc.
 
717 Texas, Suite 2800
 
Houston, Texas 77002
 
Attention:  Vice President and General Counsel
 
Facsimile: (713) 481-8561



or to such other address as may be furnished to the Indemnitee by the Company or
to the Company by the Indemnitee, as the case may be.


30.       GOVERNING LAW.  The parties hereto agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, applied without giving effect to any conflicts of law
principles.
 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
 

 
THE COMPANY
 
ROSETTA RESOURCES INC.
             
By:
   
Name:
   
Title:
               
INDEMNITEE
             
By:
 

 
 

--------------------------------------------------------------------------------